                                                                              USDC-SDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                                  ELECTRO~ICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                 DOC#:                    .

 THERIN B. McKNIGHT,
                                                                              DYi E FILED:   {)'/3o {{ q
                                                                                                   I
                                                                          C   ·--•·•-··~-----
                                     Plaintiff,
                                                                              19-CV-5271 (RA)
                                V.
                                                                                 ORDER
 N.A.I.C.A.; GREG MOLY; and LUCY SANCHEZ,

                                     Defendants.

RONNIE ABRAMS, United States District Judge:

          On September 24, 2019, Defendants filed a motion to dismiss Plaintiff's complaint. On

October 7, the Court granted Plaintiff's first request for an extension to respond to the motion to

dismiss. On November 4, the Court granted Plaintiff's second extension request, granting Plaintiff

until November 21 to respond. To date, however, the Court has not received Plaintiff's response to

the motion to dismiss.

          Accordingly, no later than January 15, 2020, Plaintiff shall file either a response to Defendants'

motion or a letter indicating that Plaintiff does not intend to file a response. If Plaintiff intends to

pursue this action but chooses not to oppose Defendants' motion, then the Court will deem the motion

fully briefed and take it under submission. See McCall v. Pataki, 232 F.3d 321, 322-23 (2d Cir. 2000).

If, however, Plaintiff does not respond to this order - either by responding to the motion to dismiss or

by submitting a letter indicating that Plaintiff does not intend to respond - then the Court may dismiss

this action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41 (b ).

          The Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff.

SO ORDERED.

 Dated:      December 30, 2019
             New York, New York

                                                       RONNI
